Reynolds, J.
Appeal from an order of the Family Court, Broome County, holding appellant guilty of contempt of court for failure to make support payments directed by the court and sentencing him to six months in jail therefor. Appellant’s contention that he has been denied his constitutional rights in that he had been sentenced to jail for failure to pay a civil debt was recently rejected by this court in Fuller v. Fuller (31 A D 2d 587) and Matter of Hoyt v. Pierce (31 A D 2d 582). As in those cases, the record reveals that punishment was imposed solely for willful disobedience of the court’s mandate. We find no merit in the additional contentions raised by appellant and, accordingly, the order appealed from must be affirmed. Order affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.